PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

HYPERFINE OPERATIONS, INC. 
C/O WOLF GREENFIELD & SACKS, P.C.
600 Atlantic Avenue 
Boston, MA 02210-2206



In re Application of POOLE et al.
Appl. No.: 16/926,272
Filed: 10 Jul 2020
For:  RADIO FREQUENCY COIL METHODS AND APPARATUS
:::::


WITHDRAWAL FROM ISSUE
37 CFR 1.313




The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

The US Patent and Trademark Office records reveal that the issue fee has been paid.  The applicant may request a refund, or may request that the fee be credited to a deposit account. However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fee(s) Due, applicant may request that the previously submitted issue fee be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Fee(s) Due.  If the application is abandoned, applicant may request either a refund or a credit to a Deposit Account.

Telephone inquiries should be directed to Judy Nguyen, Supervisory Patent Examiner, at (571) 272-2258.  

/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                                        
_______________________
Tashiana R. Adams, Director
Technology Center 2800

TA:jn:th
/JUDY NGUYEN/